Citation Nr: 0817977	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946, from November 1948 to September 1952, and from 
August 1953 to September 1955.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDINGS OF FACT

1.  The veteran does not have a disability that is residual 
of malaria associated with service.   

2.  Tinnitus did not have its onset during active service and 
is not otherwise etiologically related to the veteran's 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
malaria have not been met.  38 C.F.R. §§  1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2007 & 
Supp. 2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 C.F.R.  §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
tinnitus and residuals of malaria.  As to tinnitus, the 
veteran stated in his April 2005 notice of disagreement, 
fifty years after service, that  "I was in the [illegible] 
airlift and exposed to aircraft noise without ear protection.  
Since then I have had tinnitus."  

As to the residuals of malaria, the veteran contended in that 
notice of disagreement "after contacting malaria I became 
sterile."  In his April 2006 substantive appeal, he stated 
"I was treated for Malaria in service in 1944.  While in 
service, I was diagnosed as being sterile in 1951.  The 
doctors stated that this was a direct result of the malaria.  
This diagnosis was while I was in England."  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain tropical diseases, including malaria, may be presumed 
to have been incurred in or aggravated by service if manifest 
to a compensable degree within one year of discharge from 
service or at a time when standard accepted treatises 
indicate that the incubation period commenced during such 
service.  38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  The resultant 
disorders or diseases originating because of therapy 
administered in connection with a tropical disease or as a 
preventative may also be service connected.  Id.  

Service medical records document that the veteran was 
admitted to the 95th Station Hospital in June 1944 for 
malaria.  Four days after admission he had no more symptoms 
and was discharged from the hospital in July 1944.  An entry 
from December 1953 reports that the veteran last had an 
attack of malaria in September 1952.  However, there is no 
evidence of treatment in September 1952 and the December 1953 
report is simply a report by the veteran of what he believed 
to be an attack of malaria.  His reported symptoms in 
December 1953 consisted of a chill lasting 30 minutes.  
Physical examination was negative as to the veteran's ears, 
eyes, note, throat, lungs, and neck.  As an impression, 
medical personnel entered a question mark.  

The Board does not find this December 1953 note to be 
evidence of recurrence of malaria in 1952 or 1953 because 
there is no annotation to that effect by medical personnel.  
Rather, these are simply the reports of the veteran 
attributing symptoms to a malaria attack.  The Board finds 
these statements by the veteran to be probative only of 
symptoms experienced at that time, not of recurrent malaria.  

The veteran was and is certainly competent to report 
symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as whether symptoms 
are caused by a specific disease.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder). 

Some conditions, those that may be diagnosed by its unique 
and readily identifiable features, can be determined by lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Examples include varicose veins and flat feet.  Id. at 309.  
However, attributing symptoms to a particular not readily 
observable illness requires medical expertise.  Id. (citing 
Layno, supra, which cautioned that lay testimony that a 
veteran suffered from bronchial asthma was not competent 
evidence because the matter required medical expertise).  
Attributing symptoms such as chills to a recurrence of 
malaria requires expertise which the veteran did not possess.  

The only service records of treatment of the veteran's ears 
are a September 1950 report of erythema of the left ear and a 
report of frostbite of the ear in January 1950.  There is no 
evidence that these conditions resulted in tinnitus or any 
other chronic condition.  Similarly there is no mention of 
impotence in service medical records.  These service medical 
records are evidence that the veteran had no tinnitus or 
residuals of malaria, including impotence.  

A report of physical examination at separation from service 
in January 1946 indicates that the veteran was treated for 
malaria in June 1944.  All systems are listed as normal.  He 
had normal hearing as determined by whispered voice testing.  

Also of record is a separation report of medical examination 
from September 1952, a re-enlistment report of medical 
examination from August 1953 and associated reports of 
medical history executed by the veteran, and a separation 
report of medical examination from September 1955.  These 
reports all indicate normal hearing as evaluated by whispered 
voice testing.  All examination reports contain normal 
clinical evaluations of the veteran's ears.  

The September 1952 report of medical examination states that 
the veteran had malaria in June and July 1944 with the last 
attack in September 1952.  The August 1953 reenlistment 
medical examination report states that the last attack was in 
1945, with no hospitalization, no complications, no sequelae, 
and no residual.  In the associated August 1953 report of 
medical history, the veteran indicated that he had never worn 
hearing aids, and did not then have, nor had ever had, ear, 
nose or throat trouble.  On the back side of his form a 
medical officer stated in a physician's summary that the 
veteran had a history of malaria from 1944 with no sequela, 
this is essentially repeated in his September 1955 separation 
report of medical examination.  None of these reports contain 
any mention of impotence.  

As stated above, the reports of attacks of malaria after June 
1944 derive solely from the veteran's own diagnosis of his 
symptoms.  The Board finds these reports of medical 
examinations and the report of medical history, taken in the 
context of the service medical records, are overwhelming 
evidence that the veteran has had no recurrence of malaria 
after June 1944, and no residuals of malaria, including 
impotence.  Likewise, these reports are strong evidence that 
he had no tinnitus at separation from any period of active 
duty.  

The evidence found in the service medical records is more 
probative than the veteran's current reports that he suffered 
from tinnitus since service and was diagnosed with impotence 
in 1951 due to malaria.  These records were created 
contemporaneous to the claimed symptoms and diagnosis and are 
thus given considerably greater weight than the veteran's 
assertions first made some fifty years later.  See Curry v. 
Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  

Post-service, the record is absent for any reports of 
residuals of malaria, any evidence that the veteran has 
tinnitus, or any findings that the veteran is impotent.  The 
only indication of any of these alleged conditions is the 
veteran's contentions.  Indeed, the only clinical reference 
to malaria is found in May 2006 VA outpatient treatment 
notes.  That reference is not a report of symptoms of malaria 
or of impotence, rather the reference is that the veteran 
"[s]tates that he has spoken to his DAV representative and 
wa adviced (sic) to get a letter from PCP [primary care 
physician] about this."  

This note is more evidence against his claim because it tends 
to show that the reason for raising the issue of malaria was 
not related to any current residuals experienced by the 
veteran, but rather was prompted his representative to gather 
evidence to support a grant of service connection.  In other 
words, this note coupled with the complete absence of any 
reports of residuals of malaria is evidence that the 
veteran's contentions do not originate with any experienced 
symptoms or medical findings but rather arise solely as 
speculation by the veteran and his representative as a 
possible basis for obtaining VA compensation benefits.  

In his April 2005 notice of disagreement, the veteran stated 
"I was in the [illegible] airlift and exposed to aircraft 
noise without ear protection.  Since then I have had 
tinnitus."  The veteran is competent to report symptoms that 
he has experienced.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Whether or not stating that he has tinnitus is the report of 
a symptom is questionable.  Regardless, tinnitus is arguably 
a condition that can be diagnosed by its unique and readily 
identifiable features, and hence, a condition for which a 
layperson is competent to provide a diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, in such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  Id.  

Here, the Board has weighed all evidence of record and 
determined that the veteran is not credible in his report 
that he has experienced tinnitus since service.  

As of September 1955, the veteran had no tinnitus.  
Significantly, the first evidence to address any disability 
involving his ears is from almost a half century later, in 
March 2003.  That evidence, a report of audiological testing 
from Beltone Hearing Aid Center, indicates that the veteran 
had a sensorineural hearing loss but makes no mention of 
tinnitus or reported symptoms of tinnitus.  This is evidence 
that the veteran had no tinnitus either at separation from 
service or in March 2003, many, many years after service.  

The Board recognizes that this is negative evidence, that is, 
the absence of reports of symptoms of tinnitus, which in 
itself is evidence that there was no tinnitus since service.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (a 
long delay in reporting symptoms of an illness is evidence 
against the credibility of continuity of symptomatology).  
However, this case also contains positive evidence that the 
veteran did not have tinnitus even many years following 
service.  In this regard, treatment notes from the High 
Desert Neuro-Diagnostic Medical Group, dated in September 
2004, contain the entry for ear, nose and throat of 
"Negative for diminished hearing, tinnitus and hoarseness."  

Such a finding provides highly probative evidence against 
this claim. 

This report from a neurological group is particularly 
reliable evidence that the veteran did not have tinnitus as 
of September 2004.  In this regard, the report was made for 
the purpose of obtaining medical treatment and reasonable 
persons realize that proper treatment is more likely if an 
accurate history is provided.  Cf. United States v. Narciso, 
466 F.Supp. 252 (D.C. Mich.1977) (stating that the rationale 
of the "medical diagnosis or treatment exception" to the 
hearsay rule is that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  Given the above, 
the Board finds that the veteran's statement that he suffered 
from tinnitus since service is not credible.  

The overwhelming preponderance of evidence of record 
demonstrates that the veteran has no residuals of his 
inservice malaria, including impotence, and, to the extent 
that he currently has tinnitus, that tinnitus did not 
manifest until almost five decades after separation from 
service and is unrelated to his service.  Hence, the appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed conditions.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  

Of note is that this letter informed the veteran that his 
service medical records may have been lost or destroyed in a 
fire at the Records Management Center in St Louis.  However, 
subsequent to that letter, specifically, in January 2005, the 
veteran's service medical records were provided to VA.  These 
records contain entries from all of his periods of service 
and there is no indication that the records are other than 
complete.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA did not afford the veteran a medical 
examination or obtain a medical opinion.  As explained above, 
there is no evidence that the veteran has residuals of 
malaria.  Therefore, the first factor for requiring a medical 
examination or opinion, under 38 U.S.C.A. § 5103A, is absent.  
As to the claim for tinnitus, the Board finds no credible 
evidence that the veteran currently has tinnitus.  
Furthermore, to the extent that he does currently have 
tinnitus, the medical evidence of record, in particular the 
September 2004 report from the High Desert Neuro-Diagnostic 
Group is sufficient to decide that claim.  In other words a 
medical examination and/or medical opinion are not necessary 
in this case to decide the claim.  That is, the first and 
fourth factors needed to trigger the duty to obtain a medical 
opinion or provide a medical examination are not present as 
to the tinnitus claim.  For these reasons, the Board finds 
that there is no duty in this case to provide a medical 
examination or obtain a medical opinion.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and all identified private treatment 
records are associated with the claims file.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


